DETAILED ACTION
	This is a non-final Office action in response to communications received on 01/14/2021.  Claims 1-30 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 01/14/2021 are acknowledged.

Information Disclosure Statement
No Information disclosure statement has been filed for the instant application.

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0239135 A1 (hereinafter, "Levitsky") in view of US 2019/0014568 A1 (hereinafter, "Nilsson").

The instant application is directed to systems and methods performed by BS and UE for coordinating UE beam switching and performing post-UE beam switching link transient mitigation, and is depicted in FIG. 5A of the application which is reproduced the following page:


    PNG
    media_image1.png
    605
    405
    media_image1.png
    Greyscale


The primary reference of Levitsky is directed to a method and system for autonomous reception beam switching at a UE, and representative FIG. 5A is reproduced on the following page:

    PNG
    media_image2.png
    430
    615
    media_image2.png
    Greyscale

The secondary reference of Nilsson is directed to a method and system for receive beam switching by a UE, and representative FIG. 8 is reproduced below: 

    PNG
    media_image3.png
    495
    423
    media_image3.png
    Greyscale

As to claim 1:
	Levitsky discloses some of the limitations of claim 1, as follows:
1. A method performed by a processor of a base station for user equipment (UE) beam switching synchronization and post-UE-beam switching link transient mitigation, comprising: 
performing from the UE beam switch slot a link transient mitigation operation for communications over a serving beam with the UE (Levitsky, paragraph [0088] discloses techniques to control degradation in performance during the transient time following a beam switch); 
receiving from the UE channel state information feedback (CSF) for a channel associated with the second UE beam (Levitsky, Fig. 5A and paragraph [0069] depict/disclose that a UE transmits the updated CSF for the current serving beam to the base station at step 510, i.e., BS receives CSF for the second UE beam); and 
adjusting data communication parameters to be aligned with the channel associated with the second UE beam based on the received CSF (Levitsky, Fig. 17, step 1712 depicts BS adjusting MCS (i.e., a communication parameter) based on the received CSF).  
Levitsky does not directly disclose the following limitations of claim 1, as follows:
receiving from a UE a proactive notification that the UE will perform a beam switch from a first UE beam to a second UE beam; 
determining, based on the received notification, a UE beam switch slot on which the UE will perform the beam switch; 
However, Nilsson, in the same field of endeavor as Levitsky, discloses the remaining limitations of claim 1, as follows:
receiving from a UE a proactive notification that the UE will perform a beam switch from a first UE beam to a second UE beam (Nilsson, Fig. 8 and paragraph [0064] depict/disclose that in a non-limiting example, a UE keeps the old UE RX beam until a predetermined time after the CSI report for the new UE RX beam has been signaled, in other word, the UE provides a proactive notification of an impending beam switching); 
determining, based on the received notification, a UE beam switch slot on which the UE will perform the beam switch (Nilsson, Fig. 6 and paragraph [0064] depict/disclose that a UE waits to switch to a new beam (e.g., during slot 5 in Fig. 6)); 
Nilsson is combinable with Levitsky because both belong to the same field of endeavor of reception beam switching at a UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Levitsky to include the method of determining a delay during beam switching operation, and determining a UE beam switch slot as disclosed by Nilsson in order to gain the predictable result that “the signal-to-interference-plus-noise ratio (SINR) for the received DL data between the time of a UE RX beam training procedure until the TRP has updated its precoder, MCS, and rank, for the new UE RX beam [is not] deteriorated.” (Nilsson, paragraph [0039])


As to claim 2:
	Levitsky and Nilsson disclose the limitations of claim 1.  Levistksy further discloses the remaining limitations of claim 2, as follows:
2. The method of claim 1, further comprising stopping performance of the link transient mitigation operation for communications over the serving beam with the UE after receiving the CSF from the UE (Levitsky, paragraph [0082] discloses a link transient period as the time from the beam switch at the UE until the UE is able to send an updated CSF report for the new beam to the base station, in other words, the BS upon receiving CSF from UE stops the link transient operations).  


As to claim 3:
	Levitsky and Nilsson disclose the limitations of claim 1.  Levistksy further discloses the remaining limitations of claim 3, as follows:
3. The method of claim 1, wherein performing from the UE beam switch slot the link transient mitigation operation for communications over the serving beam with the UE comprises decreasing a modulation and coding scheme (MCS) for communications with the UE (Levitsky, Fig. 17, step 1712 depicts BS adjusting MCS (i.e., a communication parameter) based on the received CSF that leads to an inference that in a non-limiting example, the BS decreases the MCS).  

As to claim 4:
	Levitsky and Nilsson disclose the limitations of claim 1.  Levistksy further discloses the remaining limitations of claim 4, as follows:
4. The method of claim 1, wherein performing from the UE beam switch slot the link transient mitigation operation for communications over the serving beam with 53Attorney Docket No.: 206704 the UE comprises increasing an MCS margin for an outer link adaptation loop for communications with the UE (Levitsky, Fig. 17, step 1712 depicts BS adjusting MCS (i.e., a communication parameter) based on the received CSF that leads to an inference that in a non-limiting example, the BS increases the MCS margin).  

As to claim 6:
	Levitsky and Nilsson disclose the limitations of claim 1.  Levistksy further discloses the remaining limitations of claim 6, as follows:
6. The method of claim 1, wherein performing from the UE beam switch slot the link transient mitigation operation for communications over the serving beam with the UE comprises performing the link transient mitigation operation for communications with the UE until the data transmission parameters are adjusted based on the received CSF or based on the received SRS associated with the channel obtained with the second UE beam (Levitsky, paragraph [0082] discloses a link transient period as the time from the beam switch at the UE until the UE is able to send an updated CSF report for the new beam to the base station, while Levitsky, Fig. 17, step 1712 depicts BS adjusting MCS (i.e., a communication parameter) based on the received CSF, in other words, the BS upon receiving CSF from UE first adjusts link transmission parameters and then stops the link transient operations).  

As to claim 7:
	Levitsky and Nilsson disclose the limitations of claim 1.  Levistksy further discloses the remaining limitations of claim 7, as follows:
7. The method of claim 1, further comprising: 
allocating resources for a channel state indicator-reference signal (CSI-RS) during the UE beam switch slot or during a next-available downlink slot (Levitsky, Fig. 5A, step 512 and paragraph [0069] depict/disclose that a UE determines whether a CSI-RS is received for the current serving beam (i.e., BS allocates resources for a CSI-RS)); and 
transmitting to the UE information scheduling the CSF, wherein the CSF is based on the CSI-RS (Levitsky, paragraph [0067] discloses that a number of CSI-RS repetitions, CSF allocations, etc., may be allocated to the UE from the base station, while Levitsky, paragraph [0068] discloses that the UE evaluates a full CSF for each repetition of the CSI-RS symbols).  
As to claim 12:
	Levitsky and Nilsson disclose the limitations of claim 1.  Nilsson further discloses the remaining limitations of claim 12, as follows:
12. The method of claim 1, wherein determining based on the received notification a UE beam switch slot on which the UE will perform the beam switch comprises determining the UE beam switch slot based on a slot in which the base station receives the notification that the UE will perform a beam switch and a slot offset (Nilsson, Fig. 6 and paragraph [0064] depict/disclose that a UE waits to switch to a new beam (e.g., during slot 5 in Fig. 6)), while Nilsson, paragraph [0030] further discloses that a UE may wait a predetermined amount of time after the reported CSI to account for potential processing time of the CSI report at the BS (e.g., the UE may wait an additional slot offset)).  
Regarding claim 12, the same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

As to claim 13:
	Levitsky and Nilsson disclose the limitations of claim 1.  Levistksy further discloses the remaining limitations of claim 13, as follows:
13. The method of claim 1, further comprising performing a P2 beam management procedure for beam refinement of the serving base station beam after the UE beam switch to the second UE beam and beginning from the UE beam switch slot (Levitsky, paragraph [0057] discloses that when a beam switching event occurs to a better Tx beam, P2 beam refinement procedures may be based on CSI-RS reference signals).  

As to claim 17:
Levitsky discloses some of the limitations of claim 17, as follows:
17. A base station, comprising: a processor configured with processor executable instructions to perform operations comprising: 
performing from the UE beam switch slot a link transient mitigation operation for communications over a serving beam with the UE (Levitsky, paragraph [0088] discloses techniques to control an amount of degradation during the transient time following the beam switch); 
receiving from the UE channel state information feedback (CSF) for a channel associated with the second UE beam (Levitsky, Fig. 5A and paragraph [0069] depict/disclose that a UE transmits the updated CSF for the current serving beam to the base station at step 510, i.e., BS receives CSF for the second UE beam); and 
adjusting data communication parameters to be aligned with the channel associated with the second UE beam based on the received CSF (Levitsky, Fig. 17, step 1712 depicts BS adjusting MCS (i.e., a communication parameter) based on the received CSF).  
Levitsky does not directly disclose the following limitations of claim 17, as follows:
receiving from a user equipment (UE) a proactive notification that the UE will perform a beam switch from a first UE beam to a second UE beam;
determining, based on the received notification, a UE beam switch slot on which the UE will perform the beam switch;
However, Nilsson, in the same field of endeavor as Levitsky, discloses the remaining limitations of claim 1, as follows:
receiving from a user equipment (UE) a proactive notification that the UE will perform a beam switch from a first UE beam to a second UE beam (Nilsson, Fig. 8 and paragraph [0064] depict/disclose that in a non-limiting example, a UE keeps the old UE RX beam until a predetermined time after the CSI report for the new UE RX beam has been signaled, in other word, the UE provides a proactive notification of an impending beam switching);
determining, based on the received notification, a UE beam switch slot on which the UE will perform the beam switch (Nilsson, Fig. 6 and paragraph [0064] depict/disclose that a UE waits to switch to a new beam (e.g., during slot 5 in Fig. 6)); 
Nilsson is combinable with Levitsky because both belong to the same field of endeavor of reception beam switching at a UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Levitsky to include the method of determining a delay during beam switching operation, and determining a UE beam switch slot as disclosed by Nilsson in order to gain the predictable result that “the signal-to-interference-plus-noise ratio (SINR) for the received DL data between the time of a UE RX beam training procedure until the TRP has updated its precoder, MCS, and rank, for the new UE RX beam [is not] deteriorated.” (Nilsson, paragraph [0039])

As to claim 18:
Levitsky and Nilsson disclose the limitations of claim 17.  Levistksy further discloses the remaining limitations of claim 18, as follows:
18. The base station of claim 17, wherein the processor is configured with processor executable instructions to perform operations further comprising stopping 57Attorney Docket No.: 206704 performance of the link transient mitigation operation for communications over the serving beam with the UE after receiving the CSF from the UE (Levitsky, paragraph [0082] discloses a link transient period as the time from the beam switch at the UE until the UE is able to send an updated CSF report for the new beam to the base station, in other words, the BS upon receiving CSF from UE stops the link transient operations).  

As to claim 19:
Levitsky and Nilsson disclose the limitations of claim 17.  Levistksy further discloses the remaining limitations of claim 19, as follows:
19. The base station of claim 17, wherein the processor is configured with processor executable instructions to perform operations such that performing from the UE beam switch slot the link transient mitigation operation for communications over the serving beam with the UE comprises decreasing a modulation and coding scheme (MCS) for communications with the UE (Levitsky, Fig. 17, step 1712 depicts BS adjusting MCS (i.e., a communication parameter) based on the received CSF that leads to an inference that in a non-limiting example, the BS decreases the MCS).    
As to claim 20:
Levitsky and Nilsson disclose the limitations of claim 17.  Levistksy further discloses the remaining limitations of claim 20, as follows:
20. The base station of claim 17, wherein the processor is configured with processor executable instructions to perform operations such that performing from the UE beam switch slot the link transient mitigation operation for communications over the serving beam with the UE comprises increasing an MCS margin for outer link adaptation loop for communications with the UE (Levitsky, Fig. 17, step 1712 depicts BS adjusting MCS (i.e., a communication parameter) based on the received CSF that leads to an inference that in a non-limiting example, the BS increases the MCS margin).      

As to claim 22:
Levitsky and Nilsson disclose the limitations of claim 17.  Levistksy further discloses the remaining limitations of claim 22, as follows:
22. The base station of claim 17, wherein the processor is configured with processor executable instructions to perform operations such that performing from the UE beam switch slot the link transient mitigation operation for communications over the serving beam with the UE comprises performing the link transient mitigation operation for communications with the UE until the data transmission parameters are adjusted based on the received CSF or based on the received SRS associated with the channel obtained with the second UE beam (Levitsky, paragraph [0082] discloses a link transient period as the time from the beam switch at the UE until the UE is able to send an updated CSF report for the new beam to the base station, while Levitsky, Fig. 17, step 1712 depicts BS adjusting MCS (i.e., a communication parameter) based on the received CSF, in other words, the BS upon receiving CSF from UE first adjusts link transmission parameters and then stops the link transient operations).  

As to claim 23:
Levitsky and Nilsson disclose the limitations of claim 17.  Levistksy further discloses the remaining limitations of claim 23, as follows:
23. The base station of claim 17, wherein the processor is configured with processor executable instructions to perform operations further comprising: 
allocating resources for a CSI-reference signal (RS) during the UE beam switch slot or during a next-available downlink slot (Levitsky, Fig. 5A, step 512 and paragraph [0069] depict/disclose that a UE determines whether a CSI-RS is received for the current serving beam (i.e., BS allocates resources for CSI-RS)); and 
transmitting to the UE information scheduling the CSF, wherein the CSF is based on the CSI-RS (Levitsky, paragraph [0067] discloses that a number of CSI-RS repetitions, CSF allocations, etc., may be allocated to the UE from the base station (i.e., CSF is scheduled by BS), while Levitsky, paragraph [0068] discloses that the UE evaluates a full CSF for each repetition of the CSI-RS symbols (i.e,. based on CSI-RS)).  

As to claim 28:
Levitsky and Nilsson disclose the limitations of claim 17.  Nilsson further discloses the remaining limitations of claim 28, as follows:
28. The base station of claim 17, wherein the processor is configured with processor executable instructions to perform operations such that determining based on the received notification a UE beam switch slot on which the UE will perform the beam switch comprises determining the UE beam switch slot based on a slot in which the base station receives the notification that the UE will perform a beam switch and a slot offset (Nilsson, Fig. 6 and paragraph [0064] depict/disclose that a UE waits to switch to a new beam (e.g., during slot 5 in Fig. 6)), while Nilsson, paragraph [0030] further discloses that a UE may wait a predetermined amount of time after the reported CSI to account for potential processing time of the CSI report at the BS (e.g., the UE may wait an additional slot offset)).  
Regarding claim 28, the same motivation to combine utilized in claim 17 is equally applicable in the instant claim.

As to claim 29:
Levitsky and Nilsson disclose the limitations of claim 17.  Levistksy further discloses the remaining limitations of claim 29, as follows:
29. The base station of claim 17, wherein the processor is configured with processor executable instructions to perform operations further comprising performing a P2 beam management procedure for beam refinement of the serving base station beam after the UE beam switch to the second UE beam and beginning from the UE beam switch slot (Levitsky, paragraph [0057] discloses that when a beam switching event occurs to a better Tx beam, P2 beam refinement procedures may be based on CSI-RS reference signals).

Allowed Subject Matter
Independent claims 14 and 30 are allowed, and dependent claims 15-16 that depend on claim 14 are allowed.

The reason why claim 14 is allowed is that neither the closest prior art of Levitsky nor the other cited reference of Nilsson disclose the equivalent of at least the limitation “receiving from the base station an instruction to adjust data communication parameters to be aligned with the channel associated with the second UE beam based at least in part on the transmitted CSF” that is recited by independent claim 14.

Dependent claims 15-16 are allowed, because they recite further limitations in addition to the limitations in allowed claim 14 on which they depend.

The reason why claim 30 is allowed is that neither the closest prior art of Levitsky nor the other cited reference of Nilsson disclose the equivalent of at least the limitation “receiving from the base station an instruction to adjust data communication parameters to be aligned with the channel associated with the second UE beam based at least in part on the transmitted CSF” that is recited by independent claim 30.

Allowable Subject Matter
As of this Office Action, claims 5, 8-11 are rejected due to their dependency on rejected base claim 1, claims 21, 24-27 are rejected due to their dependency on rejected base claim 17. However, claims 5, 8-11, 21, and 24-27 may be allowable due to various reasons, as stated in the following:

The reason why claim 5 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “performing from the UE beam switch slot the link transient mitigation operation for communications over the serving beam with the UE comprises using single layer transmissions for communications with the UE” recited by claim 5.  

The reason why claim 8 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “adjusting data communication parameters to be aligned with the channel associated with the second UE beam based on the received CSF comprises avoiding scheduling downlink data transmissions to the UE starting from the UE beam switch slot until the data transmission parameters are adjusted based on the received CSF” recited by claim 8.  

The reason why claim 9 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “transmitting to the UE information scheduling an aperiodic sounding reference signal (SRS) transmission during the UE beam switch slot or during a next-available uplink slot” recited by claim 9.  
The reason why claim 10 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “avoiding scheduling uplink data transmissions from the UE from the UE beam switch slot until after adjusting the parameters for the uplink data transmissions from the UE over the second UE beam” recited by claim 10.  
The reason why claim 11 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “transmitting to the UE information scheduling an aperiodic tracking reference signal (TRS) transmission during the UE beam switch slot or during a next-available downlink slot to enable the UE to refine an estimation of channel characteristics of the channel associated with the serving beam obtained after the UE beam switch” recited by claim 11.  
The reason why claim 21 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “performing from the UE beam switch slot the link transient mitigation operation for communications over the serving beam with the UE comprises using single layer transmissions for communications with the UE” recited by claim 21.  

The reason why claim 24 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “avoiding scheduling downlink data transmissions to the UE starting from the UE beam switch slot until the data transmission parameters are adjusted based on the received CSF” recited by claim 24.  

The reason why claim 25 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “transmitting to the UE information scheduling an aperiodic sounding reference signal (SRS) transmission during the UE beam switch slot or during a next-available uplink slot” recited by claim 25.  

The reason why claim 26 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “adjusting parameters for uplink data transmissions from the UE over the second UE beam obtained after the UE beam switch based on the SRS” recited by claim 26.  

The reason why claim 27 may be allowable is:
None of the cited references of Levitsky or Nilsson disclose at least the limitation “transmitting to the UE information scheduling an aperiodic tracking reference signal (TRS) transmission during the UE beam switch slot or during a next-available downlink slot to enable the UE to refine an estimation of channel characteristics of the channel associated with the serving beam obtained after the UE beam switch” recited by claim 27.  
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412